Section 906 Certifications I, Charles E. Porter, the Principal Executive Officer of the Fund listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Fund listed on Attachment A fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Fund listed on Attachment A fairly presents, in all material respects, the financial condition and results of operations of the Fund listed on Attachment A. Date: October 29, 2007 /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Section 906 Certifications I, Steven D. Krichmar, the Principal Financial Officer of the Fund listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Fund listed on Attachment A fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Fund listed on Attachment A fairly presents, in all material respects, the financial condition and results of operations of the Fund listed on Attachment A. Date: October 29, 2007 /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Attachment A N-CSR 433 Putnam Capital Appreciation Fund
